      Case: 1:19-cv-05312 Document #: 20 Filed: 12/23/19 Page 1 of 2 PageID #:79




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


ANJANETTE YOUNG,                                    )
                                                    )
                                     Plaintiff,     )
                                                    )       Judge John. J. Tharp
-vs                                                 )
                                                    )       Magistrate Judge Schenkier
THE CITY OF CHICAGO; CHICAGO                        )
POLICE OFFICERS ALAIN APORONGAO;                    )       Case No.: 19-cv-05312
ALEX J. WOLINSKI; and UNKNOWN                       )
CHICAGO POLICE OFFICERS,                            )
                                                    )
                                     Defendants.    )

                NOTICE OF MOTION AND CERTIFICATE OF SERVICE

To:     Keenan J. Saulter
       Saulter Law P.C.
       900 Ridge Road, Suite 200
       Homewood, IL 60430
       kjs@saulterlaw.com

        On Thursday, January 9, 2019, at 9:00 a.m., or as soon thereafter as counsel may be
heard, I shall appear before the Honorable Judge John J. Tharp, or any judge sitting in his stead,
in the Courtroom usually occupied by him of the United States District Court, 219 S. Dearborn
Street, Chicago, Illinois, and present the foregoing DEFENDANT CITY OF CHICAGO’S
MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE PLEAD.

        I hereby certify that on December 23, 2019, I electronically filed the foregoing
DEFENDANT CITY OF CHICAGO’S MOTION FOR EXTENSION OF TIME TO
ANSWER OR OTHERWISE PLEAD with the Clerk of the Court for the United States
District Court for the Northern District of Illinois by using the CM/ECF system.

                                                            /s/ Marques Berrington
                                                            Marques Berrington
                                                            Assistant Corporation Counsel

Mary Katherine McClelland, Assistant Corporation Counsel Supervisor
Kyle Rockershousen, Assistant Corporation Counsel
Marques Berrington, Assistant Corporation Counsel
City of Chicago Department of Law
Federal Civil Rights Litigation Division
30 N. LaSalle Street, Suite 900
    Case: 1:19-cv-05312 Document #: 20 Filed: 12/23/19 Page 2 of 2 PageID #:80




Chicago, IL 60602
(312) 744-6995
Atty. No. 6320300
marques.berrington@cityofchicago.org
